DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bluege US 5784023 A in view of O'KEEFFE US 20190324124 A1.

Regarding claims 1, 20 Bluege teaches
1. A system comprising: 
at least one controllable electromagnetic radiation source(300) configured to generate and transmit a radiation beam onto an object(fig. 6), resulting in a radiation spot on said object; (fig. 2)
at least one radiation sensor(325) configured to sense and obtain radiation reflections of said radiation beam, (fig.. 6)
20. A method comprising: 
generating and transmitting a radiation beam onto an object, resulting in a radiation spot on said object; (fig. 6)
sensing and obtaining radiation reflections coming back, wherein the radiation beam is generated in a way that reflections from different ranges are distinguishable of each other; and (fig. 6)
an analyzer configured to determine for the light spot, meeting of predefined spot validity criteria comprising at least one of: shape of the light spot, size of the light spot, and location of the light spot relative to boundaries of the object, by configuring the analyzer to(col 6 lines 12-23, lines 32-44)

ii) analyze a delay from each other of said light reflections coming from different ranges, using time of flight parameters of the light reflections, to deduce whether said light spot has partially missed said object(col 6 line 64- col 7 line 3 )

 iii) determine a remedy to the light beam, in a case that said light spot does not meet at least one requirement of the predefined spot validity criteria(col 7 line 4 -10)

at least one remedy module configured to receive the remedy to the light beam from the analyzer and apply the remedy to the controllable light source(col 7 line 4 -10)
Although Bluege does not explicitly teach
wherein the controllable light source generates the pulsed light beam in a way such that reflections of said pulsed light beam from different ranges are distinguishable of each other
Bluege teaches  transmitting pulses (205 beam spots in the raster pattern 215) in addition to that teaches that it is done by the LIDAR which means the distance is calculated for each individual spot size 
O'KEEFFE US 20190324124 A1 teaches 
wherein the controllable light source generates the pulsed light beam in a way such that reflections of said pulsed light beam from different ranges are distinguishable of each other[0077]

7 The system according to claim 1, wherein said predefined spot validity criteria comprise at least one of: shape of the radiation spot, size of the radiation spot, location of the radiation spot relative to boundaries of the object; and energy uniformity of the radiation spot.( fig. 2 two different spot sizes and shapes)

12. The system, according to claim 9, wherein the sensor is one of: a matrix sensor(fig. 6 325), a four- quadrant sensor, a scanning line sensor, and a masked sensor.

13. The system according to claim 1, further comprising a radiation manipulator configured to adjust radiation properties of the controllable electromagnetic radiation source, based on the remedy generated by the analyzer. (col 7 line 4 -10)

18. The system according to claim 1, wherein the radiation source is a laser source configured to generate a laser beam and wherein the system is incorporated within a laser system.(col 18 line 56-57)




Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bluege and O'KEEFFE.
Regarding claim 2 Although bluege does not explicitly say
2. The system according to claim 1, wherein the at least one controllable electromagnetic radiation source and the at least one radiation sensor are co-located and synchronized with each other. 
Bluege teaches lidar and hence if not explicit then at least obvious to have synchronized source and receiver in order to correctly identify the position of the target object.

Claim 4-6, 9, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bluege and O'KEEFFE further in view of Jupp US 20040130702 A1.
Regarding claim 4-6, 9 Bluege teaches ranging device but does not explicitly teach subject of claims 5, 9,
Regarding claim 11 Case teaches
wherein said radiation sensor comprises at least two independent radiation sensing units
Jupp teaches
5 The system according to claim 1, wherein the analyzer is further configured to determine for each sensed reflection, a time of arrival[00575] and at least one of: a location of arrival, an angle of arrival, and a magnitude of the reflection.[00528]

9. The system according to claim 1, wherein the at least one radiation sensor is configured to sense and obtain radiation reflections coming back from objects located along a range from 1km to over 10km from the radiation sensor.[0712]
11. wherein said analyzer is configured to receive for each of the reflections, an association with the respective independent sensing unit, a time of arrival, and magnitude.[0014-0025], [0575]
19. The system according to claim 1, wherein the radiation source is a non-laser visible light beam projector configured to generate a light beam and wherein the system is incorporated within an illumination system.[0058]
it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Bluege with teaching by Jupp in order to perform Airborne terrain Lidar imaging.[0005]



Claim 14, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bluege and O'KEEFFE  further in view of Stierle US 20040012770 A1
Regrding claims 14, 15, 16 Bluege does not teach
14. The system according to claim 1, wherein the controllable electromagnetic radiation source is a controllable light source configured to generate a light beam and wherein the system further comprises controllable optics configured to adjust the light source's alignment with the scene.

15. The system according to claim 14, wherein said controllable optics comprise a lens configured to move relative to an optical path of the light beam for spatially divert the light beam.
16. The system according to claim 15, wherein said lens is configured to move along the optical path of the light beam.

Stierle teaches
14. The system according to claim 1, wherein the controllable electromagnetic radiation source is a controllable light source configured to generate a light beam and wherein the system further comprises controllable optics configured to adjust the light source's alignment with the scene.[0019-0025]

15. The system according to claim 14, wherein said controllable optics comprise a lens configured to move relative to an optical path of the light beam for spatially divert the light beam. [0019-0025]
16. The system according to claim 15, wherein said lens is configured to move along the optical path of the light beam. [0019-0025]
 it would be obvious to one of ordinary skills in the art at the time of filing to modify teachings by Bluege with teaching by Stierle in order to locate target objects that are small or located far away.[0028]


Claim 8,  10,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bluege and O'KEEFFE as evidenced by Jupp.
Regarding claims 8, 26, 10 Bluege  does not explicitly teach
8The system according to claim 1, wherein the at least one radiation sensor is configured to sense and obtain radiation reflections coming back from objects located more than 10km from the radiation sensor.


10 The system according to claim 1, wherein the at least one radiation sensor has a dynamic range which is sufficient to sense and obtain radiation reflections coming back from objects located more than 10km from the radiation sensor and further to distinguish between reflections coming from different object which are located within 5m or less from each other.


Bluege teaches Measuring distances and obtaining the object identification, Jupp evidences that the same thing is performed at larger distances from the aircraft and can distinguish between biomasses with distances within 5m (fig. 2.5) but does not explicitly teach objects located more than 10km from the radiation sensor but at the same time range It would have been obvious to one of ordinary skills in the art, at the time of invention to modify apparatus by Case, since it has been held that the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOVHANNES BAGHDASARYAN/Examiner, Art Unit 3645